DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In ¶ 0009, “generated, by the server” seems like a grammatical error. Examiner suggests amending it to read -- generating, by the server --.
In ¶ 0010, “between the EHR system the virtual machine” seems like a grammatical error. Examiner suggests amending it to read -- between the EHR system and the virtual machine --.
Appropriate correction is required.
Claim Objections
Claim(s) 8, 14 is/are objected to because of the following informalities:  
In claims 8, 17, the term “DICOM” is not previously defined. Examiner recommends defining “DICOM” at the first instance of the acronym and further defining “a DICOM database” as “a database using the Digital Imaging and Communications in Medicine (DICOM) standard.”
In claim 8, line 9, “generated” seems like a grammatical error. Examiner suggests amending it to read – generating --.
In claim 14, lines 7-8, “between the EHR system the virtual machine” seems like a grammatical error. Examiner suggests amending it to read -- between the EHR system and the virtual machine --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The aforementioned claim limitations (“a virtual machine” in claim 14; “an electronic health record (EHR) system” in claim 14; “a second virtual machine” in claim 15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the “virtual machine,” the written description only further describes “wherein the virtual machine is an instance of the server” (claim 14), which per broadest reasonable interpretation in light of the specification, is interpreted as software. Regarding the “electronic health record (EHR) system,” the written description does not further describe its structure. Furthermore, it is unclear how the aforementioned claim limitations are structurally related, as they are not positively recited as being tied to any known hardware components in the system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 15-20 are rejected as being dependent on claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 8 is drawn to a method which is within the four statutory categories (i.e., method). Claim 14 is drawn to a system which is within the four statutory categories (i.e., machine). 
Independent claim 1 recites…receiving appointment information…; extracting…a patient identifier and a procedure identifier from the appointment information; [providing]…the patient identifier and the procedure identifier…; identifying…a medical record located on the remote database related to the patient identifier and the procedure identifier; and copying…the medical record...
Independent claim 8 recites…receiving a data feed…; parsing the data feed…to identify appointment information; extracting from the appointment information…a patient identifier, a procedure identifier, and an appointment date; calculating a query date…based on the appointment date and a pre-determined time offset; generated…a query for prior imaging studies, wherein the query includes the patient identifier and the procedure identifier; relaying…the query for prior imaging studies…on the query date; and identifying…an imaging study located on the DICOM database related to the patient identifier and the procedure identifier.
Independent claim 14 recites…receive a data feed…extract appointment information from the data feed…[provide] a query…in order to identify a medical record related to the appointment information.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “server,” the claim encompasses rules or instructions to help a doctor organize and access a patient’s medical records (i.e., for review before an appointment). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., remote database, server having a virtual instance, local database) to perform the abstract idea. Claim 8 recites additional elements (i.e., DICOM database, patient scheduling system, server) to perform the abstract idea. Claim 14 recites additional elements (i.e., server having a virtual machine, electronic health record (EHR) system, data exchange interface, database) to perform the abstract idea. Looking to the specifications, a server having a virtual instance or machine is described at a high level of generality (¶ 0027; ¶ 0037-0038), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Also, although the claims add remote database, local database, DICOM database, patient scheduling system, electronic health record (EHR) system, data exchange interface, database, they only invoke the databases and computer systems merely as a tool in its ordinary capacity to perform an existing process (i.e., receiving and transmitting data between databases and computer systems), which does not impose meaningful limits on the scope of the claim. Also, receiving and transmitting data between databases and computer systems only provides only provides the input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., a server having a virtual instance or machine) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “transmitting, by the server…to a virtual instance of the server,” “copying, by the virtual instance of the server…to a local database,” “receiving…from a patient scheduling system by a server,” “relaying, by the server…to the DICOM database,” “receive…from the EHR system,” and “transmit…to the database” is determined to constitute well-understood, routine, and conventional elements/functions. As recognized by the courts, receiving or transmitting data over a network is well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9-13, 15-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-7, 9-13, 15-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASAN et al. (U.S. Patent App. Pub. No. US 2012/0078664 A1, hereinafter referred to as "Hasan") in view of Shiibashi (U.S. Patent App. Pub. No. US 2019/0304610 A1).
Regarding claim 1, Hasan teaches a method for automated federating searching and retrieval of prior medical records from a remote database, comprising: 
receiving appointment information by a server  (Hasan: ¶ 0088, i.e., “specific records and fields for health care transactions between providers 14 and insurers 11 that utilize normalized data:”; ¶ 0180, i.e., “Fields” for “Record: Add Claims”; ¶ 0398, i.e., “provider 14 may change the data, if necessary, and transmit it back through internet 12 and data processing system 10 to be stored on the appropriate database set 4, 6, or 8”); 
extracting (Hasan: ¶ 0495, i.e., Examiner interprets “[referencing of] data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes” as the claimed extracting), by the server (Hasan: figure 2, i.e., “Data processing system” 10 includes “Business object” 34; figure 3, i.e., “Business object” 34 includes “Rules engine” 52; ¶ 0495), a patient identifier and a procedure identifier from the appointment information (Hasan: ¶ 0087, i.e., “health care transaction options referred to…responses 24”; ¶ 0088, i.e., “specific records and fields for health care transactions between providers 14 and insurers 11 that utilize normalized data”; ¶ 0202, i.e., Examiner interprets the patient’s “Middle Name” as the claimed patient identifier; ¶ 0226-0230; ¶ 0241-0243; ¶ 0492, i.e., “Extracted data 48 from either database sets 4, 6, or 8 is…[inserted] into the proper field as normalized data”; ¶ 0495, i.e., “a proper response 24 may reference data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes”); 
Yet, Hasan does not explicitly teach, but Shiibashi teaches, in the same field of endeavor, 
transmitting, by the server (Shiibashi: ¶ 0075, i.e., Examiner interprets the “first local server at a first healthcare facility” as the claimed server; ¶ 0097), the patient identifier and the procedure identifier (Shiibashi: ¶ 0045; ¶ 0053-0056; ¶ 0065; ¶ 0075, i.e., “the cloud server to (1) receive, from the first local server at a first healthcare facility, diagnostic reservation information that includes timing information for a future diagnosis date and diagnosis information that associates the diagnostic reservation information with a medical image stored in the cloud server”; ¶ 0097) to a virtual instance of the server (Shiibashi: ¶ 0034, i.e., “the cloud server (103) is a physical and/or virtual computing infrastructure that performs application and information processing. For example, the cloud server (103) may be a virtual server or a physical server accessed remotely via the Internet”; ¶ 0075, i.e., Examiner interprets the “cloud server” as the claimed virtual instance of the server; ¶ 0097); 
identifying, by the virtual instance of the server, a medical record located on the remote database related to the patient identifier and the procedure identifier (Shiibashi: ¶ 0100, i.e., “the cloud server determines if any medical images and data stored in the cloud repository is associated with the diagnostic reservation information. The cloud server makes the determination based on the diagnosis information included in the diagnostic reservation information”); and 
copying, by the virtual instance of the server, the medical record to a local database (Shiibashi: ¶ 0075, i.e., “transmitting, by the cloud server and to the second local repository in response to the medical image being associated with the diagnostic reservation information, the medical images and data”; ¶ 0101, i.e., “the cloud server transmits the medical images and data to the local servers of the second healthcare facility. In one or more embodiments, the medical image and may be temporarily stored in the local servers of the second healthcare facility”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the transmitting, by the server, the patient identifier and the procedure identifier to a virtual instance of the server; identifying, by the virtual instance of the server, a medical record located on the remote database related to the patient identifier and the procedure identifier; and copying, by the virtual instance of the server, the medical record to a local database, as taught by Shiibashi, within the system of Hasan, with the motivation to “reduce the time required for each patient's diagnosis by retrieving each patient's medical images and data in advance of the patient's appointed diagnosis time, which leads to more efficient use of computer resources during the diagnosis” (Shiibashi: ¶ 0102).
Regarding claim 2, Hasan and Shiibashi teach the method of claim 1, further comprising extracting (Hasan: ¶ 0495, i.e., Examiner interprets “[referencing of] data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes” as the claimed extracting) an appointment date from the appointment information (Hasan: ¶ 0087, i.e., “health care transaction options referred to…responses 24”; ¶ 0088, i.e., “specific records and fields for health care transactions between providers 14 and insurers 11 that utilize normalized data”; ¶ 0223-0224; ¶ 0492, i.e., “Extracted data 48 from either database sets 4, 6, or 8 is…[inserted] into the proper field as normalized data”; ¶ 0495, i.e., “a proper response 24 may reference data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes”) by the server (Hasan: figure 2, i.e., “Data processing system” 10 includes “Business object” 34; figure 3, i.e., “Business object” 34 includes “Rules engine” 52; ¶ 0495).
Regarding claim 3, Hasan and Shiibashi teach the method of claim 2, wherein the server transmits the patient identifier and the procedure identifier to the virtual instance of the server based on a time offset calculated using the appointment date (Shiibashi: ¶ 0066, i.e., “the period (i.e., predetermined rate) at which the advanced-retrieval request is transmitted to the cloud (101) may be set to any timing that would sufficiently retrieve (e.g., transmission of 2 to 3 requests per day) all medical images and data stored in the cloud (101) prior to any scheduled diagnosis associated with the medical images and data, and may be set by a user (e.g., physician, system administrator, medical staff, etc.) at each healthcare facility. Alternatively, the period may be set by the vendor of the cloud-based PACS”; ¶ 0099).
Regarding claim 4, Hasan and Shiibashi teach the method of claim 1, wherein the procedure identifier is a CPT code (Hasan: ¶ 0242).
Regarding claim 5, Hasan and Shiibashi teach the method of claim 1, wherein the procedure identifier is a body part (Hasan: ¶ 0226-0230; ¶ 0495, i.e., “chest X-ray”).
Regarding claim 6, Hasan and Shiibashi teach the method of claim 1, wherein the patient identifier is a middle name (Hasan: ¶ 0202).
Regarding claim 7, Hasan and Shiibashi teach the method of claim 1, wherein the server extracts the patient identifier and the procedure identifier from the appointment information using a parser (Hasan: ¶ 0180, i.e., “Fields” for “Record: Add Claims”; ¶ 0181-0253; ¶ 0398, i.e., “Each field listed above represents data that can exist anywhere on database sets 4, 6, or 8”; ¶ 0491, i.e., “The data is, therefore, "extracted" from the database sets, either 4, 6, or 8, and then "normalized" to be read by the computers of participants 13”; ¶ 0492, i.e., Examiner interprets the “Rules engine 52” as the claimed parser because it “serves a dual purpose of defining the rules that control the normalization of the data, as well as how the data, once normalized, is used”).
Regarding claim 8, Hasan teaches a method for automated federating searching and retrieval of prior imaging studies from a DICOM database, comprising:
receiving a data feed from a patient scheduling system by a server (Hasan: ¶ 0085, i.e., Examiner interprets the “participants' 13 computer(s) or terminal(s)” as the claimed patient scheduling system because “Such participants 13 illustratively include providers 14”; ¶ 0088, i.e., “specific records and fields for health care transactions between providers 14 and insurers 11 that utilize normalized data:”; ¶ 0180, i.e., “Fields” for “Record: Add Claims”; ¶ 0398, i.e., “provider 14 may change the data, if necessary, and transmit it back through internet 12 and data processing system 10 to be stored on the appropriate database set 4, 6, or 8”); 
parsing the data feed by the server to identify appointment information (Hasan: ¶ 0180, i.e., “Fields” for “Record: Add Claims”; ¶ 0181-0253; ¶ 0398, i.e., “Each field listed above represents data that can exist anywhere on database sets 4, 6, or 8”; ¶ 0491, i.e., “The data is, therefore, "extracted" from the database sets, either 4, 6, or 8, and then "normalized" to be read by the computers of participants 13”; ¶ 0492, i.e., Examiner interprets the “extracted” and “normalized data” from the fields of the record as the claimed appointment information); 
extracting from the appointment information (Hasan: ¶ 0495, i.e., Examiner interprets “[referencing of] data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes” as the claimed extracting from the appointment information), by the server (Hasan: figure 2, i.e., “Data processing system” 10 includes “Business object” 34; figure 3, i.e., “Business object” 34 includes “Rules engine” 52; ¶ 0495), a patient identifier, a procedure identifier, and an appointment date (Hasan: ¶ 0087, i.e., “health care transaction options referred to…responses 24”; ¶ 0088, i.e., “specific records and fields for health care transactions between providers 14 and insurers 11 that utilize normalized data”; ¶ 202, i.e., Examiner interprets the patient’s “Middle Name” as the claimed patient identifier; ¶ 0226-0230; ¶ 0180-0253; ¶ 0492, i.e., “Extracted data 48 from either database sets 4, 6, or 8 is…[inserted] into the proper field as normalized data”; ¶ 0495, i.e., “a proper response 24 may reference data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes”); 
generated, by the server (Hasan: figure 2, i.e., “Data processing system” 10 includes “Business object” 34; figure 3, i.e., “Business object” 34 includes “Rules engine” 52; ¶ 0495), a query for prior imaging studies (Hasan: ¶ 0494, i.e., Examiner interprets the “determine whether the requestor has authorization to view the data that is being requested” as the claimed query), wherein the query includes the patient identifier and the procedure identifier (Hasan: ¶ 0087, i.e., “health care transaction options referred to…requests 22”; ¶ 0088, i.e., “specific records and fields for health care transactions between providers 14 and insurers 11 that utilize normalized data”; ¶ 202, i.e., Examiner interprets the patient’s “Middle Name” as the claimed patient identifier; ¶ 0226-0230; ¶ 0180-0253; ¶ 0494, i.e., “determines whether employer 16 has authorization to view the data subject of that request” which includes the claimed patient identifier and the procedure identifier); 
Yet, Hasan does not explicitly teach, but Shiibashi teaches, in the same field of endeavor, 
calculating a query date by the server based on the appointment date and a pre-determined time offset (Shiibashi: ¶ 0066, i.e., “the period (i.e., predetermined rate) at which the advanced-retrieval request is transmitted to the cloud (101) may be set to any timing that would sufficiently retrieve (e.g., transmission of 2 to 3 requests per day) all medical images and data stored in the cloud (101) prior to any scheduled diagnosis associated with the medical images and data, and may be set by a user (e.g., physician, system administrator, medical staff, etc.) at each healthcare facility. Alternatively, the period may be set by the vendor of the cloud-based PACS”; ¶ 0099, i.e., Examiner interprets the “the cloud server” as the claimed server); 
relaying, by the server, the query for prior imaging studies to the DICOM database on the query date (Shiibashi: ¶ 0057, i.e., “the medical image, which may be a Digital Imaging and Communications in Medicine Format (DICOM-format) image. In one or more embodiments, DICOM may be the universal image format for implementing the system (100)”; ¶ 0097, i.e., “in the event that the advanced-retrieval period does overlap with the timing information in the diagnostic reservation information, the cloud server determines if any medical images and data stored in the cloud repository is associated with the diagnostic reservation information. The cloud server makes the determination based on the diagnosis information included in the diagnostic reservation information”); and 
identifying, by the server, an imaging study located on the DICOM database related to the patient identifier and the procedure identifier (Shiibashi: ¶ 0101, i.e., “in the event that the cloud server determines that one or more medical images and data stored in the cloud repository is associated with the diagnostic reservation information” which includes the claimed patient identifier and the procedure identifier).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the calculating a query date by the server based on the appointment date and a pre-determined time offset; relaying, by the server, the query for prior imaging studies to the DICOM database on the query date; and identifying, by the server, an imaging study located on the DICOM database related to the patient identifier and the procedure identifier, as taught by Shiibashi, within the system of Hasan, with the motivation to “reduce the time required for each patient's diagnosis by retrieving each patient's medical images and data in advance of the patient's appointed diagnosis time, which leads to more efficient use of computer resources during the diagnosis” (Shiibashi: ¶ 0102).
Regarding claim 9, Hasan and Shiibashi teach the method of claim 8, further comprising extracting (Hasan: ¶ 0495, i.e., Examiner interprets “[referencing of] data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes” as the claimed extracting) a mapping location from the appointment information (Hasan: ¶ 0087, i.e., “health care transaction options referred to…responses 24”; ¶ 0088, i.e., “specific records and fields for health care transactions between providers 14 and insurers 11 that utilize normalized data”; ¶ 0234, i.e., Examiner interprets the name of the “Provider” as the claimed mapping location because it differs from the “Referring Physician ID”; ¶ 0492, i.e., “Extracted data 48 from either database sets 4, 6, or 8 is…[inserted] into the proper field as normalized data”; ¶ 0495, i.e., “a proper response 24 may reference data from various eligibility, claims, benefits, and personal data databases which rules engine 52 first extracts and normalizes”) by the server (Hasan: figure 2, i.e., “Data processing system” 10 includes “Business object” 34; figure 3, i.e., “Business object” 34 includes “Rules engine” 52; ¶ 0495).
Regarding claim 10, Hasan and Shiibashi teach the method of claim 9, further comprising transferring, by the server, a copy of the imaging study to the mapping location (Shiibashi: ¶ 0075, i.e., “transmitting, by the cloud server and to the second local repository in response to the medical image being associated with the diagnostic reservation information, the medical images and data”; ¶ 0101, i.e., Examiner interprets the “local servers of the second healthcare facility” including the local repositories as the claimed mapping location).
Regarding claim 11, Hasan and Shiibashi teach the method of claim 8, wherein the procedure identifier is a body part (Hasan: ¶ 0226-0230; ¶ 0495, i.e., “chest X-ray”).
Regarding claim 12, Hasan and Shiibashi teach the method of claim 8, wherein the database is a local database (Shiibashi: ¶ 0032, i.e., Examiner interprets the “cloud repository” as the claimed local database because it is local to the “cloud server”).
Regarding claim 13, Hasan and Shiibashi teach the method of claim 8, further comprising, monitoring the data feed by the server to determine if the appointment date has been modified (Hasan: ¶ 0180, i.e., “Fields” for “Record: Add Claims” includes; ¶ 0223, i.e., “Date From”; ¶ 0224, i.e., “Date To”; ¶ 0398, i.e., “Each field listed above represents data that can exist anywhere on database sets 4, 6, or 8…provider 14 may change the data, if necessary, and transmit it back through internet 12 and data processing system 10 to be stored on the appropriate database set 4, 6, or 8”).
Regarding claim 14, Hasan teaches a system for automated federated searching and retrieval of medical records across disparate databases, comprising: 
a data exchange interface communicatively coupled between the EHR system the virtual machine (Hasan: ¶ 0498, i.e., Examiner interprets the “PHR system 102 may take the form of…software” as the claimed virtual machine; ¶ 0507, i.e., “The PHR system 102 may include a PHR population engine 202 to populate and/or update the PHRs in the PHR database 200. The PHR population engine 202 may collect data from a wide variety of sources, such as…from custom and standard hospital interfaces…Information imported from the respective EMR's of the hospital using Universal Interfaces (such ass HL7)”)…
Yet, Hasan does not explicitly teach, but Shiibashi teaches, in the same field of endeavor, 
a server coupled to a first medical provider and a second medical provider (Shiibashi: ¶ 0032, i.e., Examiner interprets the “local servers (107)” of “healthcare facilities” as the claimed server); 
a virtual machine coupled to the first medical provider (Shiibashi: figure 1a, i.e., cloud server 103 is coupled via bilateral communication to local server 107 of healthcare facility of the claimed first medical provider; ¶ 0033; ¶ 0036), wherein the virtual machine is an instance of the server (Shiibashi: ¶ 0034, i.e., “the cloud server (103) is a physical and/or virtual computing infrastructure that performs application and information processing. For example, the cloud server (103) may be a virtual server or a physical server accessed remotely via the Internet”; ¶ 0075, i.e., Examiner interprets the “cloud server” as the claimed virtual instance of the server; ¶ 0097);  
an electronic health record (EHR) system coupled to the first medical provider (Shiibashi: ¶ 0075, i.e., Examiner interprets the “the second local server at a second healthcare facility” as the claimed EHR system coupled to the first medical provider; ¶ 0098); 
…wherein the virtual machine is configured to receive a data feed from the EHR system (Shiibashi: ¶ 0044; ¶ 0066; ¶ 0075, i.e., “the cloud server…receive from the second local server at a second healthcare facility, an advanced-retrieval request”; ¶ 0098), and wherein the virtual machine is further configured to extract appointment information from the data feed (Shiibashi: ¶ 0044; ¶ 0066; ¶ 0075, i.e., “the cloud server…determine, in response to receiving the advanced-retrieval request, that the timing information of the diagnostic reservation information overlaps with the advanced-acquisition time period”; ¶ 0099, i.e., Examiner interprets the “determines whether the advanced-retrieval period overlaps with the timing information in the diagnostic reservation information” as including the claimed extract appointment information from the data feed because the cloud server extracted the “advanced-retrieval period” from the advanced-retrieval request); and 
a database coupled to the second medical provider (Shiibashi: figure 1a, i.e., cloud repository 105 is coupled via bilateral communication to local server 107 of healthcare facility of the claimed second medical provider; ¶ 0036), 
wherein the virtual machine is configured to transmit a query to the database in order to identify a medical record related to the appointment information (Shiibashi: ¶ 0097, i.e., “the cloud server determines if any medical images and data stored in the cloud repository is associated with the diagnostic reservation information. The cloud server makes the determination based on the diagnosis information included in the diagnostic reservation information”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a server coupled to a first medical provider and a second medical provider; a virtual machine coupled to the first medical provider, wherein the virtual machine is an instance of the server; an electronic health record (EHR) system coupled to the first medical provider; wherein the virtual machine is configured to receive a data feed from the EHR system, and wherein the virtual machine is further configured to extract appointment information from the data feed; and a database coupled to the second medical provider, wherein the virtual machine is configured to transmit a query to the database in order to identify a medical record related to the appointment information, as taught by Shiibashi, within the system of Hasan, with the motivation to “reduce the time required for each patient's diagnosis by retrieving each patient's medical images and data in advance of the patient's appointed diagnosis time, which leads to more efficient use of computer resources during the diagnosis” (Shiibashi: ¶ 0102).
Regarding claim 15, Hasan and Shiibashi teach the system of claim 14, further comprising a second virtual machine coupled to the second medical provider (Shiibashi: figure 1a, i.e., cloud server 103 is coupled via bilateral communication to local server 107 of healthcare facility of the claimed second medical provider; ¶ 0023, i.e., “the singular forms “a,” “an,” and “the” include plural referents”; ¶ 0033; ¶ 0036).
Regarding claim 16, Hasan and Shiibashi teach the system of claim 14, wherein the data exchange interface utilizes a Health Level Seven (HL7) standard (Hasan: ¶ 0507, i.e., “The PHR system 102 may include a PHR population engine 202 to populate and/or update the PHRs in the PHR database 200. The PHR population engine 202 may collect data from a wide variety of sources, such as…from custom and standard hospital interfaces…Information imported from the respective EMR's of the hospital using Universal Interfaces (such ass HL7)”).
Regarding claim 17, Hasan and Shiibashi teach the system of claim 14, wherein the database is a DICOM database (Shiibashi: ¶ 0057, i.e., “the medical image, which may be a Digital Imaging and Communications in Medicine Format (DICOM-format) image. In one or more embodiments, DICOM may be the universal image format for implementing the system (100)”; ¶ 0101, i.e., Examiner interprets the “cloud repository” as the claimed database because it stores “medical images and data” in DICOM format).
Regarding claim 18, Hasan and Shiibashi teach the system of claim 14, wherein the virtual machine is further configured to copy the medical record to a local database coupled to the first medical provider (Shiibashi: ¶ 0075, i.e., “transmitting, by the cloud server and to the second local repository in response to the medical image being associated with the diagnostic reservation information, the medical images and data”; ¶ 0101, i.e., “the cloud server transmits the medical images and data to the local servers of the second healthcare facility. In one or more embodiments, the medical image and may be temporarily stored in the local servers of the second healthcare facility”).
Regarding claim 19, Hasan and Shiibashi teach the system of claim 14, wherein the virtual machine is further configured to reconcile patient information contained in the medical record to be consistent with patient information associated with the first medical provider (Shiibashi: ¶ 0047, i.e., “the local computers (111) and local servers (107) of the reconnected healthcare facility may be configured by the application to transmit to the cloud (101) all of the medical images and data stored in the local repository taken or updated during the time of disconnection. Such medical images and data may then be stored in the cloud repository (105) as new remote data. As the cloud (101) is being updated with the medical images and data from the reconnected healthcare facility”).
Regarding claim 20, Hasan and Shiibashi teach the system of claim 14, wherein the virtual machine is further configured to append an accession number to the medical record, and wherein the server utilizes the accession number in a master patient index (Hasan: ¶ 0503, i.e., “the PHR database 200 may include a master patient index ("MPI") field. The MPI field allows for the assignment of a unique identifier that defines an entity, such as a patient [to a record]”; ¶ 0504, i.e., “The MPI could also create a cross reference to identifiers already being used across different information systems of various health organizations. For example, hospitals, lab systems, provider offices, pharmacy benefits managers, health plans and/or other systems may be cross-referenced to the MPI”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0010983 A1 teaches pre-fetching patient information using a DICOM protocol based on appointment information.
WO 2007/149671 A2 teaches using virtual machines to access patient data from different healthcare facilities.
“Improving interdepartmental communication through the integration of clinical information systems and the application of mobile computing technology” teaches using virtual machines in provider PDA’s to access patient information from different departments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626